DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s after-final amendment dated 8/12/2021 is being entered, as it renders the claims allowable (see below).

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments have resolved the prior objections and 35 USC 112(b) rejections.
Applicant’s amendments have clearly distinguished over the prior art of record by detailing the specific methods utilized in the invention in greater detail, namely by distinguishing the invention over the DVFS concept (dynamic frequency and voltage scaling).  As put by applicant in the remarks, the claims now include: “Unpredictable PVT encountered, Self-tuning on-the-fly to negate unpredictable effects of PVT variations, an ML model to predict the chip characteristics for each set of PVT then infer changes (this is the first time ML is used to predict and infer) Manipulation of the internal components (to differentiate from the DVFS concept), and added adaptation and control circuits (to show the circuit implementation in its entirety).”  This mix of features as claimed is not taught or suggested in the art as a whole.  As such, the claims are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.